DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on September 10, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 8/10/2021 (hereafter the “8/10 Reply”) has been entered, including new Claims 36-37.  
Claims 1, 4-12, 14, 24-26, 28-32, and 34-37 are pending, with Claims 7-12, 24-26, 28-29, and 35 withdrawn from consideration as directed to non-elected inventions.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
In the interest of clarity of the record, it is re-iterated that examined Claims 1, 4-6, 14, 30-32, 34 and 36-37 correspond to elected Group I (Claims 5, 6 and 34 along with linking Claims 1, 4, 14, 30-32 and 36-37), with the special technical feature of generating barcodes, affixing them to nucleic acids (NA) to create barcoded NA, before or during an enrichment step, and pooling them with other barcoded NA, as explained in the Restriction Requirement of 9/24/2020, which special technical feature is not present in Claims 7-12 and 35 (Group II) nor Claims 24-26, 28 and 29 (Group III).  
Moreover, it is noted that Group III has the special technical feature of “the generation of barcodes produces a table of the barcodes, target nucleic acid sequences, controls, or decoy nucleic acids” (emphasis added; see independent Claim 24, lines 9-11, and independent Claim 29, lines 10-12), which feature is not present in Group I (Claims 5, 6 and 34 along with linking Claims 1, 4, 14, and 30-32).  
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, nucleotide sequence of SEQ ID NO:1 in Claim 37;  
Species B, nucleotide sequence of SEQ ID NO:2 in Claim 37;  
Species C, nucleotide sequence of SEQ ID NO:3 in Claim 37; and  
Species D, nucleotide sequence of SEQ ID NO:4 in Claim 37.  

Therefore, there is no single special technical feature required by the above described Species to constitute a contribution over the prior art as required for a single general inventive concept that relates all the Species.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claims are generic:  1, 4-6, 14, 30-32, 34 and 36-37.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Via a telephonic communication from Bernard Brown II on March 9, 2022 a provisional election was made without traverse to prosecute the invention of Species A, SEQ ID NO:1, as recited in Claim 37 and encompassed by the generic claims above.  Affirmation of this election must be made by applicant in replying to this Office action.  Species B through D in Claim 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
New Claim 37 recites SEQ ID NOs:1-4, which are not disclosed in, and so not supported by, U.S. Provisional Application 62/411,998, filed October 24, 2016, to which the instant application claims benefit of priority.  Therefore, the effective filing date of Claim 37 is October 24, 2016, the filing date of PCT/US2017/58076, of which the instant application is a U.S. national phase application.  

Claim Interpretation
Amended Claim 1 is interpreted as comprising steps “(a)”, “(b)”, “(c)”, “(d)” and “(e)” based upon plain meaning of the text and references to them as ‘steps’ in Claim 1 and among dependent claims.  
Additionally, step “(a)” is interpreted as requiring the “generating barcode oligonucleotides” as physical molecules (i.e. molecular entities that embody “barcode” sequences), while step “(d)” is interpreted as requiring the “preparing [ ] the identity and sequences of the barcode oligonucleotides” as information (e.g. a sequence of nucleotides on a physical medium).  And step “(e)” is interpreted as requiring the “sealing” of both “barcode nucleic acids” and “a table listing the identity and sequences of the barcode oligonucleotides” into a container as recited in that step. 

Claim 4 is interpreted as affirmatively presenting an additional step of  --providing to a consumer-- as an addition to the steps in Claim 1.  Moreover, that “providing” is of “the table” within “a container” as recited in step “(e)” of Claim 1 because Claim 4 provides no reasonable basis for a copy of “the table” being provided.  Additionally, the term “consumer”, which is not expressly defined in the instant application, is accorded a broadest reasonable interpretation that includes the person(s) who directly or indirectly (e.g. via use of machinery and/or devices) perform the claimed method.  This is consistent with the repeated use of the term “consumer of this technology” in the instant specification (see pg 13, lines 5, 11 and 18).   

New Claim 36 recites “wherein the barcode oligonucleotides affixed to the sample nucleic acids have different sequences”, which is interpreted as meaning that where multiple different sample nucleic acids (e.g. A, B and C) are present in the method, then the barcode(s) 

New Claim 37 recites “wherein the barcode oligonucleotides affixed to the sample nucleic acids have nucleotide sequences selected from any one of SEQ ID NO:1-4”, which is interpreted as meaning that where multiple different sample nucleic acids (e.g. A, B and C) are present in the method, then one of SEQ ID NO:1-4 is affixed to each of the multiple different sample nucleic acids (i.e. each of A, B and C will have the same one sequence, among SEQ ID NO:1-4, affixed thereto).  
Additionally, “the barcode oligonucleotides [ ] have nucleotide sequences selected from any one of SEQ ID NO:1-4” (emphasis added) is interpreted as limiting each barcode oligonucleotide to ‘consist of’ one sequence from among SEQ ID NOs:1-4.  Stated differently, the transitional phase “have” is interpreted as closed to the presence of other sequences.  This is consistent with (A) the definition of the term “barcode” as referring “to an oligonucleotide that is used as an identifier for a target nucleic acid molecule” (see pg 8, lines 19-20), as opposed to containing sequences for any other use; (B), the lack of definition for the term “have” as a transitional phrase; and (C) the guidance that the term "having" as a transitional phrase does not create a presumption that the body of the claim is open (see MPEP 2111.03 IV.).

Claim Objections
Dependent Claim 14 is objected to because of the following informalities:  Claim 14 further limits Claim 1 by requiring that “the barcode oligonucleotides affixed to the sample nucleic acids have identical sequences” (i.e. the barcode oligonucleotides generated and affixed in Claim 1 have a single, identical sequence), but Claim 1 step “(d)” requires “preparing a table listing the identity and sequences of the barcode oligonucleotides” (emphasis added to emphasize the plural term), and so Claim 14 is inconsistent with Claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Dependent Claims 31, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of Claims 31, 32 and 34 recites the limitation "target nucleic acids" (emphasis added) in lines 1 of Claims 31-32 and line 2 of Claim 34.  There is insufficient antecedent basis for this limitation in the claim.
Each of Claims 31, 32 and 34 was amended to recite “target” to describe “nucleic acids” while independent Claim 1 was amended to recite “sample” to describe “nucleic acids”.  Thus Claim 1 provides no antecedent basis for "target nucleic acids" in Claims 31-32 while Claims 1, 5, and 6 provide no antecedent basis for "target nucleic acids" in Claims 34.  
Therefore, Claims 31, 32 and 34 are indefinite. 
It is noted that while the instant application provides adequate support for the term "target nucleic acids" (see for example its definition on pg 8, lines 3-4, of the specification), there is inadequate support for the term "sample nucleic acids" (see new matter rejection below).  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 14, 30-32, 34 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection necessitated by the amendment with the 8/10 Reply. 
Independent Claim 1 as well as Claims 5-6, 14 and 36-37 recite the term “sample nucleic acids” (see steps (b) and (d) of Claim 1) while Claim 1 also recites “sample barcoded nucleic acids” (see steps (b) and (c)).  
But a review of the instant application found no adequate support for the above terms.  More specifically, the term “sample” or “samples” only occurs in a single paragraph on page 1 of the specification (see lines 24-31 therein) and in the context of “sample quantities” on page 22 (see line 8 therein).  
Thus there is insufficient support for the elements of Claim 1 identified with the term “sample” as listed above.  And so Claims 1, 4-6, 14, 30-32, 34 and 36-37 encompass subject matter that was not adequately described in the application as filed to demonstrate possession of the claimed methods.   
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that revising the claims to replace “sample” with “target” would obviate this rejection.  It is further noted that should such changes be made, there is 
And for purposes of examination below, the use of “sample” in the claims will be construed as reciting “target”.  

Claims 1, 4-6, 14, 30-32, 34 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising barcode oligonucleotides having the nucleotide sequence of SEQ ID NO:1 with “sample nucleic acids” where whether SEQ ID NO:1 is present in the “other barcoded nucleic acids” is known, does not reasonably provide enablement for methods comprising barcode oligonucleotides having SEQ ID NO:1 with “sample nucleic acids” where whether SEQ ID NO:1 is present in the “other barcoded nucleic acids” is unknown.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Each of Claims 1, 4-6, 14, 31-32, 34 and 37 encompasses embodiments wherein each of the barcode oligonucleotides affixed to the “sample nucleic acids” have SEQ ID NO:1.  And each of Claims 30 and 36 encompass embodiments wherein the barcode oligonucleotides affixed to the “sample nucleic acids” include SEQ ID NO:1 as well as one or more other sequences.  
Moreover, and to the extent that the claims are limited by the “other barcoded nucleic acids” as being identifiable based upon the specific barcode sequences attached thereto, the “table” element of the claims does not require inclusion of those “other” barcode sequences.  without benefit of the barcode sequences of the “other barcoded nucleic acids”.  
Using dependent Claim 37 as a representative example, the claims are directed to a method comprising affixing barcode oligonucleotides having the 12 nucleotide sequence of SEQ ID NO:1 to “sample nucleic acids”, to form “sample barcoded nucleic acids” (see e.g. Fig. 1A), which are pooled with “other barcoded nucleic acids” to create a mixture that conceals the “sample barcoded nucleic acids” among the  “other barcoded nucleic acids” (see e.g. Fig. 1B).  The instant specification states that “the term ‘barcode’ refers to an oligonucleotide that is used as an identifier for a target nucleic acid molecule” (see pg 8, lines 19-20).  
Thus consistent with the lack of information regarding the barcode sequences of the “other barcoded nucleic acids” as noted above, a skilled artisan would recognized the role of the barcode oligonucleotide sequence to be that of “an identifier” of the sample nucleic acid(s) to which the barcode oligonucleotide is affixed.  Related to the methods, the instant specification includes the following description (on pg 16):

    PNG
    media_image1.png
    400
    841
    media_image1.png
    Greyscale

This description of “barcode sequences found on the target nucleic acids” and “barcode sequences found on the decoy nucleic acids” corresponds to the “sample barcoded nucleic acids” and the “other barcoded nucleic acids” in the claims, respectively.  And so this description is relevant to the claims where the “sample barcoded nucleic acids” contain SEQ ID NO:1, and whether the “other barcoded nucleic acids” (i.e. barcoded decoy nucleic acids) contain SEQ ID NO:1 is “necessary” knowledge.  But the claims do not include a requirement for providing this “necessary” information.
Additionally, searches of SEQ ID NO:1 against numerous databases found multiple instances of its occurrence in DNA sequences of various species.  Those species include rat, mouse, E. coli, and Homo Sapiens, where H. Sapiens is used as an illustrative example as follows:
Robinson et al. (US 2015/0133317 A1, published May 14, 2015) teach their SEQ ID NO:292317 (human DNA sequence) with the following alignment to instant SEQ ID NO:1 as the query (Qy) sequence:

    PNG
    media_image2.png
    138
    584
    media_image2.png
    Greyscale
;
Mintz et al. (US 2007/0083334 A1, published April 12, 2007) teach their SEQ ID NO:683789 (human DNA sequence) with the following alignment to instant SEQ ID NO:1 as the query (Qy) sequence:

    PNG
    media_image3.png
    158
    555
    media_image3.png
    Greyscale
;
Mintz et al. (as cited above) also teach their SEQ ID NO:507723 (human DNA sequence) with the following alignment to instant SEQ ID NO:1 as the query (Qy) sequence:

    PNG
    media_image4.png
    159
    550
    media_image4.png
    Greyscale
;
GenBank Accession number AQ294731 (HS_3037_A1_B06_MR CIT Approved Human Genomic Sperm Library D Homo sapiens genomic clone Plate=3037 Col=11 Row=C, genomic survey sequence; available December 18, 2010; retrieved March 8, 2022 from https://www.ncbi.nlm.nih.gov/nuccore/AQ294731) provides a human  

    PNG
    media_image5.png
    158
    551
    media_image5.png
    Greyscale
; 
GenBank Accession number AQ218321 (HS_3245_A2_E11_T7 CIT Approved Human Genomic Sperm Library D Homo sapiens genomic clone Plate=3245 Col=22 Row=I, genomic survey sequence; available December 19, 2010; retrieved March 8, 2022 from https://www.ncbi.nlm.nih.gov/nuccore/AQ218321) provides a human genomic sequence with the following alignment to SEQ ID NO:1 as the query (Qy) sequence:

    PNG
    media_image6.png
    155
    556
    media_image6.png
    Greyscale
;
GenBank Accession number AQ212264 (HS_2240_A2_A02_MR CIT Approved Human Genomic Sperm Library D Homo sapiens genomic clone Plate=2240 Col=4 Row=A, genomic survey sequence; available December 18, 2010; retrieved March 8, 2022 from https://www.ncbi.nlm.nih.gov/nuccore/AQ212264) provides a human 

    PNG
    media_image7.png
    160
    548
    media_image7.png
    Greyscale
; and
GenBank Accession number AQ764974 (HS_3199_B2_A09_MR CIT Approved Human Genomic Sperm Library D Homo sapiens genomic clone Plate=3199 Col=18 Row=B, genomic survey sequence; available December 18, 2010; retrieved March 8, 2022 from https://www.ncbi.nlm.nih.gov/nuccore/AQ764974) provides a human genomic sequence with the following alignment to SEQ ID NO:1 as the query (Qy) sequence:

    PNG
    media_image8.png
    156
    553
    media_image8.png
    Greyscale
.
In each of the above seven instances, instant SEQ ID NO:1 would be expected by a skilled artisan to be present in human genomic DNA if used as the “other barcoded nucleic acids” of the claims.    
In addition to the above, the search results include the following “unknown” sequences: 


    PNG
    media_image9.png
    141
    577
    media_image9.png
    Greyscale
.
Instant SEQ ID NO:1 would be expected by a skilled artisan to be present in this unknown viral DNA sequence if it is used as the “other barcoded nucleic acids” of the claims.  Furthermore, that artisan would understand that this unknown viral sequence suggests the possibility of other “unknown” sequences, yet to be isolated or discovered, that also contain the sequence of instant SEQ ID NO:1.  And so that artisan would be concerned about what sequences are known to not contain SEQ ID NO:1 for use as the “other barcoded nucleic acids” in the claims. 
Based on the above, if rat, mouse, E. coli
The instant application also does not provide any guidance or examples for how to practice the invention without providing that “necessary” knowledge.  Instead, and as described on page 16 of the specification (as quoted above), “the consumer can still obtain useful information about the target nucleic acids as long as a sufficient number of unique barcodes are present on the target nucleic acids” (emphasis added).  But there is no description, guidance or example regarding the number and uniqueness of those additional barcodes in the claims or the specification.  
Instead, the above quote from page 16 further states “the number of unique barcodes required to obtain sufficient information about target nucleic acids is determined by the consumer.  In some embodiments, advice is provided about how many barcodes can overlap between the target and decoy nucleic acids” (emphasis added).  But the specification provides no guidance or example (A) to a “consumer” or skilled artisan of “the number of unique barcodes required to obtain sufficient information about target nucleic acids”; or (B) of “advice” to a skilled artisan of “how many barcodes can overlap between the target and decoy nucleic acids”.  
Thus while the claims and specification encompass “pooling [ ] sample barcoded nucleic acids with other barcoded nucleic acids” (with both containing SEQ ID NO:1) to “conceal the sample barcoded nucleic acids”, there is inadequate description, guidance and examples for how to identify the “sample barcoded nucleic acids” of interest from the “other [decoy] barcoded nucleic acids” (i.e. how to use
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the limited direction and guidance, as well as the lack of examples, have been noted above.  
While the state of the art includes extensive experience with barcoding of “target” and “sample” nucleic acids, none of that supplants the need for guidance regarding how to use (i.e. how to identify sample (or target) nucleic acids from “decoy nucleic acids”).  
And while the skill of the artisan is high, and so might lead s/he to select “other barcoded nucleic acids” (that do not contain SEQ ID NO:1) as decoys, that approach requires knowledge of whether SEQ ID NO:1 is present in the “other barcoded nucleic acids” required for performance of the claimed methods.  And while the requirement for this knowledge is described on page 16 of the specification as quoted above, it is not required in the claims.  
Further regarding selecting “other barcoded nucleic acids” (i.e. decoy nucleic acids) that do not contain SEQ ID NO:1 as decoys, the instant specification also states the following (on pg 8):

    PNG
    media_image10.png
    198
    833
    media_image10.png
    Greyscale

Applied to the instant claims and SEQ ID NO:1, the skilled artisan must verify whether additional “sources” of nucleic acids contain SEQ ID NO:1 without predictability as to which of those “sources” is likely to not contain SEQ ID NO:1.  This is exemplified by the unknown viral sequence described above, where it would have been unpredictable whether it contained SEQ ID NO:1 prior to sequence determination.  
Moreover, the claims encompass the use of additional sequences in the “barcode oligonucleotides” (see e.g. “randomly generated” sequences in Claim 30 and “different sequences” in Claim 36), and so the skilled artisan must verity those additional “sources” for all additional sequences used in combination with SEQ ID NO:1.  
And if the skilled artisan takes an alternative approach of limiting the “other barcoded nucleic acids” (i.e. decoy nucleic acids) to be that of a known set of polynucleotides (that does not include SEQ ID NO:1), it is unpredictable whether that set contains the “randomly generated” and “different sequences” in Claims 30 and 36, respectively.  Moreover, that artisan would recognize that limiting the method to a known set of polynucleotides to conceal different “sample nucleic acids” can be defeated readily once the known set is discovered (by identifying common sequences among multiple examples of concealed “sample nucleic acids”).
Therefore, the quantity of experimentation to practice embodiments of the claimed methods where the “other barcoded nucleic acids” contain SEQ ID NO:1 (and this is an unknown condition) and where it is unpredictable whether the “other barcoded nucleic acids” contain other barcode oligonucleotide sequence(s), in order to make and use the claimed methods, is thus enormous, and so it would require undue experimentation by one of skill in the art to practice the invention as claimed.  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments, the previous rejection of Claims 1, 4-6, 14, 30-32, 34 and 36-37 under 35 U.S.C. 103 as being unpatentable over Erlich et al. (Nature Reviews Genetics 15: 409–421, 2014; cited in IDS filed 10/16/2019) in view of Hindson et al. (US 2014/0206554 Al; cited in IDS filed 10/16/2019), Lewis et al. (WO 2016/133911 Al; cited in IDS filed 10/16/2019), and Sullivan et al. (US 7,370,797 B1) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 14, 31-32, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Driscoll et al. (US 2017/0166956 A1, published June 15, 2017, effectively filed December 11, 2015 based on US Provisional Application No. 62/266,072).  
All references to Driscoll et al. hereafter are with respect to Provisional Application No. 62/266,072.
Driscoll et al. teach a method of their claim 12 (on pg 12) as follows:

    PNG
    media_image11.png
    369
    604
    media_image11.png
    Greyscale

Driscoll et al. also illustrate their claim 12 in Figure 1 as follows:

    PNG
    media_image12.png
    547
    816
    media_image12.png
    Greyscale

In Figure 1, the samples are maintained separately (i.e. in wells of a multi-well plate) when “PCR of Target DNA in each sample using Barcoded Primers” (i.e. step b of claim 12) is performed.  
Driscoll et al. further teach “the amplifying in step (b) employs a polymerase chain reaction (PCR)” and that “the target DNA sequence is a human, microbial, animal, plant, or viral gene sequence” (see their claims 19 and 20, respectively, on pg 13).   
As evident from the above, steps a-c in Driscoll claim 12 correspond to steps “(a)” through “(c)” of instant Claim 1.  More specifically, Figure 1 illustrates “Barcoded Primers” for use in “PCR of Target DNA”, which necessarily means Driscoll et al. teach prior generating of “Barcoded Primers” before their use, which corresponds to step “(a)” of instant Claim 1.  
And their step b requires, “for each sample”, attaching “a unique DNA tag” to at least one target genomic DNA sequence (of “each sample”), which corresponds to step “(b)” of instant Claim 1 and to Claim 5, because their step of attaching corresponds to the step of “affixing” of instant Claim 1.  The amplification of multiple “Target DNA[s]” on the multi-well plate of Figure 1 “alter[s] the relative amounts of” different sample nucleic acids with different barcodes, which corresponds to instant Claim 6.  
Moreover, their Figure 1 teaches to “Combine Samples”, which corresponds to “pooling the sample barcoded nucleic acids with other barcoded nucleic acids” in step “(c)” of instant Claim 1 because the barcoded DNAs of each sample of Driscoll et al. are ‘combined” with other barcoded DNAs (of other samples, which are “other barcoded nucleic acids”).  Regarding the recitation of “to [ ] conceal the sample barcoded nucleic acids”, that element is an intended outcome of the act of “pooling” which is not accorded patentable weight.  Furthermore, and presuming in arguendo that it is accorded patentable weight, that element necessarily occurs in the method of Driscoll et al. because the barcoded target DNA sequence of a given sample 
Regarding step “(d)” of instant Claim 1 and Claim 4, claim 12 of Driscoll et al. is directed to “identifying a target DNA sequence” where after sequencing, the DNA sequences are used “to identify a target DNA sequence in each sample” (see step d of their claim 12).  Driscoll et al. further teach that “[t]he sequencing results for each sample are separated by barcode and analyzed (here, using computer-implemented methods).”  An artisan having ordinary skill would recognize the above as necessarily indicating that Driscoll et al. teach a listing of the barcode(s) used with each sample (e.g. in Figure 1) so that the sequencing results can be “separated by barcode”.  And such a listing corresponds to a “table” of Claim 1 and Claim 4.  
Regarding instant Claim 14, Driscoll et al. teach “sequencing of target DNA with an attached unique sequencing tag corresponding to the original sample” (emphasis added; see pg 1, ¶1); and “uses of a DNA amplification method as a high throughput sample preparation method combined with the use of multiple barcodes (unique sequence tags) for sample tracking when samples are mixed for high throughput sequencing” (emphasis added; see pg 2, lines 4-6); and “[d]ifferent samples (for example, amplicons) are tracked by attaching unique DNA sequences (barcodes) to each sample using PCR” (emphasis added; see pg 6, ¶12).  Additionally, the “PCR of Target DNA in each sample using Barcoded Primers” (emphasis added) and sample separation “after sequencing by barcode” in Figure 1 indicates the identical “Barcoded Primers” being used for a sample, which corresponds to instant Claim 14
Regarding instant Claim 31, Driscoll et al. teach their claim 16, wherein the “sample is selected from the group consisting of: feces, cell lysate, tissue, blood, tumor” and also teach 16S rRNA gene sequences “as a target” (see pg 3, ¶4).  The artisan having ordinary skill would recognize that among those samples of Driscoll et al. are necessarily those that include degraded nucleic acids (whether due to naturally occurring processes or due to human handling/manipulation), including degraded 16S rRNA gene sequences, which would not be amplified by “Barcoded Primers” to receive a barcode.  
Regarding instant Claim 32, Driscoll et al. teach their claim 15, “wherein the high throughput format is selected from the group consisting of: at least six samples, at least twenty-four samples, or at least ninety-six samples” as well as their claim 16 (as noted above), wherein the “sample is selected from the group consisting of: feces, cell lysate, tissue, blood, tumor.”  Taking these multiple and varied samples in light of their teaching to “Combine Samples” in Figure 1, Driscoll et al. teach use of “barcoded target nucleic acids [that] are randomly pooled”.  
Regarding instant Claim 34
Regarding instant Claim 36, it is noted that the use of “comprising” in Claims 1 and 36 allows for the claimed method to be performed with multiple samples of nucleic acids.  This corresponds to the teachings of Driscoll et al. as described above, where a plurality of samples are used, where each sample has one or more target DNA sequences, such that a plurality of target DNA sequences of a plurality of samples are used.  And as noted above with respect to instant Claim 14, Driscoll et al. teach the use of “unique” barcodes for each sample and so there are different “unique” barcode sequences among the multiple samples of target DNA sequences.  
Driscoll et al. do not teach step “(e) sealing the mixture of barcoded nucleic acids and the table in a container that indicates when a seal of the container is broken” as recited in instant Claim 1.  
It would have been obvious to one having ordinary skill in the art at the time of the invention, who did not have direct access to “high throughput sequencing” and “computer-implemented methods” for separating sequencing results “by barcode” to modify the method of Driscoll et al. by performing their method through step b of their claim 12 (i.e. through “Combine Samples for High throughput sequencing” in Fig. 1) and then modifying it by sealing the combined barcoded nucleic acids with the listing of barcodes (as described above with respect to instant Claim 4) in a shipping container provided by a commercial carrier (e.g. FedEx or UPS) and sending them to a facility for performance of “high throughput sequencing” separation of sequencing results “by barcode” with the reasonable expectation of successfully performing the method of Driscoll et al. despite the lack of “high throughput sequencing” and 
An additional rationale for the modification is provided by the skilled artisan’s recognition of the change as simple substitution of one known element (i.e. remote sequencing and sequence analysis facility) for another (direct access to the same) to obtain predictable results.  
In the interest of clarity of the record, this rejection is based upon Driscoll et al.’s teaching of “for each sample, amplifying one or more target DNA sequences” with PCR using their “Barcoded Primers”, which results in amplicons that are identified by both the target sequence (because the primers are selective for the target(s)) and the barcode used.  Thus the potential for convolution between the amplified target sequence and the barcode can be readily avoided by simple comparison.  This is distinct from the situation in the instant claims as explained in the enablement rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, presented above. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Driscoll et al. (US 2017/0166956 A1, published June 15, 2017, effectively filed December 11, 2015 based on US Provisional Application No. 62/266,072) as applied to Claims 1, 4-6, 14, 31-32, 34 and 36 above Hindson et al. (US 2014/0206554 Al; cited in IDS filed 10/16/2019, and as previously cited).  
As an initial matter, it is noted that both documents relate to the preparation and use of barcodes.
The teachings of Driscoll et al. have been described above.  They do not teach their barcodes as randomly generated.  
Hindson et al. teach a method with barcodes “assembled combinatorially, from smaller components” randomly (see e.g. ¶0132), with barcoded polynucleotide fragments “generated by amplifying a polynucleotide fragment with primers comprising barcodes” (see e.g. ¶0131), which corresponds to step b in claim 12 of Driscoll et al. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Driscoll et al. (as explained above) to use random barcodes in their “Barcoded Primers” (as taught by Hindson et al.) with the reasonable expectation of successfully performing the method with the benefit of avoiding bias introduced by human selected barcodes without surprising or unexpected results.  
An additional rationale for the modification is provided by the skilled artisan’s recognition of the changes as simple substitution of one known element (i.e. randomly generated barcodes) for another (barcodes generated by other means) to obtain predictable results.  
Response to Arguments
Applicant's arguments on pages 8-12 of the 8/10 Reply have been fully considered in combination with the totality of the record, and to the extent they apply to the rejections above, and are not persuasive.  
Applicant first argues (on pg 8, 4th full ¶]) the following:

    PNG
    media_image13.png
    227
    479
    media_image13.png
    Greyscale

As explained in the statement of the rejection, and to the extent that “the identity and sequences of the barcode oligonucleotides” might be related to decoding concealed nucleic acids, the “table” is not functionally related to the particular set of steps that make up the claimed method for concealing nucleic acid sequences because there is no decoding function in the claimed methods.  Applicant’s assertion that “[t]his decoding information links the specific barcodes attached to the sample/target nucleic acids” (emphasis added) is not persuasive because step “(d) preparing a table that lists the barcode oligonucleotides affixed to the barcoded nucleic acids” does not require the table to exclude barcode oligonucleotides that did not become “affixed” (e.g. barcode oligonucleotides, in a plurality thereof, that did not become not limited to only information regarding affixed sequences, and so “a table” as recited in Claim 1 includes information of generated barcode oligonucleotides that were, and were not, affixed after contact with sample nucleic acids.  This is the necessary conclusion because Claim 1 does not require all of the generated barcode oligonucleotides to be “affixed” and does not require determination of only “affixed” barcode oligonucleotides for inclusion in “a table”.  
Applicant’s assertion that “[w]ithout this decoding information, the consumer cannot use the barcoded nucleic acids (for example, in sequencing reactions)”, is consistent with the above because the claimed methods do not include steps of decoding the concealed nucleic acids and do not include a step of sequencing them.  
Applicant next provides arguments (on pgs 8-11) with reference to Erlich et al. and Hindson et al. and Lewis et al. and Sullivan et al., which are moot in light of the withdrawal of the previous rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635